As filed with the Securities and Exchange Commission on August 10, 2011 Registration No. 333-164760 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA CARBON GRAPHITE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) c/o Xinghe Xingyong Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China (+86) 474-7209723 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Resident Agents of Nevada, Inc. 711 S. Carson Street, Suite 4 Carson City, Nevada 89701 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Christopher S. Auguste, Esq. Bill Huo, Esq. Ari Edelman, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of Americas New York, New York 10036 (212) 715-9100 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement as determined by the Registrant. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 of the Securities Act of 1933, the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company þ The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. EXPLANATORY NOTE On February 8, 2010, the registrant filed a registration statement with the Securities and Exchange Commission on Form S-1 (Registration No. 333-164760), which was declared effective by the Commission on March 17, 2010 (as amended, the “Form S-1”), to register for resale by the selling stockholders named in the prospectus up to 3,596,725 shares of the registrant’s common stock, $0.001 par value, held by the selling stockholders named in the prospectus. The registrant is filing this Post-Effective Amendment No. 2 to the Form S-1 in order to update the Form S-1 to, among other things, (i) include the registrant’s audited consolidated financial statements for the fiscal year ended December 31, 2010 and unaudited financial statements for the fiscal quarter ended March 31, 2011, (ii) reflect other updated information about the registrant and its business and (iii) update the section captioned “Selling Stockholders” contained herein to reflect sales or dispositions of our common stock by the selling stockholders. No additional securities are being registered. All filing fees payable in connection with the filing of the Form S-1 were previously paid at the time of the initial filing of the Form S-1. PROSPECTUS Subject to completion, dated August 10, 2011 CHINA CARBON GRAPHITE GROUP, INC. 1,164,360 Shares of Common Stock This prospectus relates to an aggregate of 1,164,360 shares of common stock, par value $0.001 per share, of China Carbon Graphite Group, Inc., a Nevada corporation, that may be sold from time to time by the selling stockholders named in this prospectus, which includes: · 460,160 shares of our common stock issuable, or issued, upon the conversion of the Series B Convertible Preferred Stock issued to the selling stockholders named in this prospectus; and · 704,200 shares of our common stock issuable, or issued, upon the exercise of the warrants issued to the selling stockholders named in this prospectus. We will not receive any proceeds from the sales of any shares of common stock by the selling stockholders. We may, however, receive proceeds of up to approximately $0.9 million from the exercise of warrants held by the selling stockholders if and when such warrants are exercised in exchange for cash. Our common stock is quoted on the OTC Bulletin Board, or OTC, under the symbol “CHGI.OB”. The closing price for our common stock on July 26, 2011 was $1.18 per share, as reported on the OTC. Investing in our common stock involves a high degree of risk. See the section entitled “Risk Factors” beginning on page 8 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. No person may sell the securities described in this document until the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities and no person named in this prospectus is soliciting offers to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus isAugust , 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 6 RISK FACTORS 10 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 22 USE OF PROCEEDS 23 DIVIDEND POLICY 23 MARKET FOR OUR COMMON STOCK 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 OUR BUSINESS 39 MANAGEMENT 48 CORPORATE GOVERNANCE 50 EXECUTIVE COMPENSATION 52 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 52 SELLING STOCKHOLDERS 53 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 55 DESCRIPTION OF CAPITAL STOCK 55 SHARES ELIGIBLE FOR FUTURE SALE 58 PLAN OF DISTRIBUTION 59 LEGAL MATTERS 60 EXPERTS 60 WHERE YOU CAN FIND MORE INFORMATION 61 INDEX TO FINANCIAL STATEMENTS
